DETAILED ACTION
1.	This Office action is in response to the Applicant’s amendment and remarks filed on 08/25/2021. Claims 1-13 were pending. Claims 1 and 8 are amended. New claims 14-33 were previously cancelled. 

Response to Arguments
Claim Rejections - 35 U.S.C. § 251 - Reissue Oath or Declaration
2.	In response to the rejection of claims under 35 U.S.C. § 251 as being based on a defective oath declaration presented in the final Office action dated 06/25/2021, Applicant filed a new declaration on 08/25/2021. The new declaration states the following as the error which this reissue application is based upon.
“This application seeks to broaden claim 1 by removing at least the element of "streaming, by the data processing appliance and contemporaneously with the preparing, the data for at least one of the mainframe computing resource or the distributed computing resource." The existence of this element in claim 1 renders the original patent to be wholly or partly inoperative or invalid because this element unduly narrows the scope of claim 1.|” (Id.)

Because the above statement in the new declaration identifies at least one error by reference to the specific claim and the specific claim language as required by MPEP 1414 (II.)(C.), and because the declaration contains the statement required under 37 CFR 1.175 as to the applicant’s belief that the original patent is wholly or partly inoperative or invalid, the new declaration is acceptable, and the rejection of claims under 35 USC 251 is withdrawn.   

Claim Rejection – 35 U.S.C. 112, 2nd ¶

Id., at pp. 6-7) Applicant amended the claim to recite, “the second data in the second format is stored in a first portion of the data library that is segregated from a second portion of the data library that stores received second data that had been processed in the first format by the mainframe computing resource,” as suggested by the examiner. The rejection of claims 1 and 8 are withdrawn, in view of Applicant’s amending claims. (Id., amendment at p. 3)  

Allowed Claims
4.	Amended original claims 1-13 as amended are allowed. 

Examiner's Statement of Reasons for Allowance
5.	A close prior art of record Crew et al., (U.S. Pat. Pub. No. 2012/0144157), which describes a system and method for allocation of a mainframe computing resource (FIG. 1, mainframe computer 110) using, distributed computing (FIG. 1, external computing 114, 116 and 118). In Crew, the mainframe computing resource 21- includes central processors 212 and 214, wherein, the central processor 212 may be a group of processor cores operating in concert with one another or a group of interconnected processors operating as a distributed processor using distributed computing hardware or software. (See Crew at [0023]), FIG. 3 describes a mainframe computing resource 310 that uses and allocates data and I/O job computer 324. The  FIG. 4, in Crew depict a flowchart of a job request process where the first portion is the 
Another close prior art is Peleg. (U.S. Pat. Pub. No. 2017/0017553) that describes a method and system for converting data from one format such as EBCDIC character set to another format such as ASCII character set, so that data may be read by the open system. (See Peleg at, [0037]). 
While the prior art of record teaches techniques for exchanging data between a mainframe environment and a distributed environment, they do not teach ordered steps for sharing files between two applications operating in two different environments (e.g. a mainframe environment and a distributed environment) using a common file system but segregating the data accessed by the mainframe from the data accessed from the distributed environment. In particular, the prior art of record fails to teach the limitations, “writing, by the data processing appliance and contemporaneously with converting the first data, the first data in the first format to a first destination corresponding to at least one of a data library or  the mainframe computing resource,” and “writing, by the data processing appliance and contemporaneously with converting the second data, the second data in the second format to a second destination corresponding to at least one of the data library or the distributed computing resource,” and “wherein the mainframe computing resource communicates securely with the data library through a first interface and the data processing appliance communicates with the data library through a second interface; the second data in the second format is stored in a first portion of the data library that is segregated from a second portion of the data library that has been processed in the first format by the mainframe computing resource,” as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations, overcome the prior art of record. 
Dependent claims 2-7, and 9-13 are allowed, not only because of their dependency on an allowed base claim but for reciting additional limitations.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Majid Banankhah whose telephone number is (571)272-3770.  The Examiner can normally be reached on M-F: 7:30 am - 4:30 pm Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Signed:

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                     

Conferees:
/Ovidio Escalante/

/HBP/